Morris, J.
The record discloses that defendant was given by the trial tribunal the maximum time within which to docket his record on appeal. The record on appeal was not docketed until 5 May 1969, almost three months beyond the maximum time allowed by our rules. Rule 5, Rules of Practice in the Court of Appeals of North Carolina.
For failure to docket the record on appeal within the time ordered by the court, which was the maximum time allowed by our rules, the appeal is dismissed ex mero motu.
Dismissed.
Campbell and Broce, JJ., concur.